    Case: 1:18-cr-00043-TSB Doc #: 82-1 Filed: 01/27/20 Page: 1 of 1 PAGEID #: 673




                        UNITED STATES DISTRICT COURT   Filed with Classified
                      FOR THE SOUTHERN DISTRICT OF OHidnfo~       · rity Oilicc ·
                               WESTERN DIVISION       = crso
UNITED STATES OF AMERICA               )                Date        Ol/rtr/~"
                                       )
      V.                               )   Case. No. l:18-CR-043
                                       )
YANJUNXU,                              )   Judge Timothy S. Black
   a/k/a Xu Yanjun,                    )
   a/k/a Qu Hui,                       )   FILED EX PART£, IN CAMERA,
   a/k/a Zhang Hui,                    )   UNDER SEAL
     Defendant.                        )


           (U) GOVERNMENT'S CLASSIFIED EX PARTE, IN CAMERA
                 SECOND FILING UNDER CIPA SECTION 4
           AND FEDERAL RULE OF CRIMINAL PROCEDURE 16(d)(ll
